DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The arguments and amendments filed 3/31/2021 have been received and fully considered.  Claims 1-2, 4, 7-12, 33, 37 and 41-68 are pending.  Claims 1 and 11 are amended and claims 41-68 are new.  Claims 1-2, 4, 7-12, 33, 37 and 41-68 are now under consideration.
	The previous 112 rejections are withdrawn in light of the claim amendments.

Response to Arguments
	Regarding applicant’s argument that D’Agostini fails to disclose the inner conduit exit end comprises a non-circular circumferential shape and the outer conduit exit end comprises a circular circumferential shape this argument is moot in light of the new grounds of rejection.
	Regarding applicant’s argument that D’Agostini fails to disclose the inner conduit exit end comprises a non-circular circumferential shape and the outer conduit exit end comprises a non-circular circumferential shape the examiner notes that both the shapes of the exit ends of D’Agostini are non-circular, see at least figure 3 and paragraph 69.  If applicant included a limitation that the first shape is different from the second shape 
	Regarding applicant’s argument that D’Agostini cannot be combined with Feng since Feng teaches a turbulent flow while D’Agostini wants to reduce turbulence, the examiner notes that although the burners operate slightly differently, they would still be within the same analogous art.  Where the only teaching taken from Feng relates to the fluid cooling and not the turbulent nature of the burners and would still be applicable for resolving temperature issues.
	Regarding applicant’s argument that the motivation for the combination of D’Agostini and Feng is flawed since there could be a ceramic block instead, it could upset the streamlined flow, it could add extra cost and it wouldn’t be transferable to a non-submerged combustion furnace, the examiner notes that arguments don’t give reasonable proof as to why the combination cannot be made “could” is not a proof, furthermore financial costs aren’t important if the device functions superiorly.  Still further D’Agostini himself used a fluid cooled burner crown in a further iteration of the combustion melter in PG Pub. 2013/0122442, proving that it would be a viable combination.
	Regarding applicant’s argument that that melter of D’Agostini is not a submerged melter, the examiner notes that D’Agostini was modified with Feng to include use case in a submerged combustion furnace, see office action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “the outer conduit exit end cross-sectional shape is selected from etc” however in claim 1 it is supposed to be circular.  The examiner is taking this claim to be an oversight and meant to be cancelled.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55-57, 59 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Agostini (US PG Pub. No. 2006/0035184).
Regarding claim 55:
	D’Agostini teaches a combustion burner (10) comprising: an inner conduit (20) having inlet and exit ends; and an outer conduit (30) having inlet and outlet ends substantially juxtaposed to the inlet and exit ends of the inner conduit (see figure 1), with the proviso that the outer conduit exit end extends beyond the exit end of the inner conduit by a length sufficient to create a fuel and oxidant mixing region downstream of the inner conduit exit (see figure 1) end, the outer conduit substantially concentric with the inner conduit (see figure 1); wherein the inner conduit exit end comprises a first non-circular circumferential shape (see paragraph 69) and the outer conduit exit end comprises a second non-circular circumferential shape (see figure 3 and paragraph 69) sufficient to increase the interfacial surface area of contact between the fuel and the oxidant as they meet in the mixing region, wherein the increase is relative to circular cylindrical inner and outer conduits (inherent). 

Regarding claim 56:


Regarding claim 57:
	D’Agostini further teaches at least one surface selected from the group consisting of an inner surface of the inner conduit, an external surface of the inner conduit, and an inner surface of the outer conduit comprises one or more eddy generators (36). 

Regarding claim 59:
	D’Agostini further teaches the eddy generators are non-randomly positioned on one or more of said surfaces (there are spaced equally 90 degrees apart). 

Regarding claim 62:
	D’Agostini further teaches an insulating amount of refractory (150) positioned external and adjacent to the outer conduit. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over D’Agostini alone.
Regarding claim 58
	D’Agostini teaches all of the above except the eddy generators are randomly positioned on one or more of said surfaces.  However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the eddy generators be randomly positioned since this is mere a design choice well known to one having ordinary skill in the art.

Claims 60, 61, 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostini as applied to claim 55 above, and further in view of Feng (US Patent No. 3,738,792).
Regarding claims 60, 61 and 65:
	D’Agositni teaches a burner tip body (end of 30) connected to the exit end of the outer conduit, the burner tip body comprising a generally central flow passage configured to pass a combustible mixture therethrough, the generally 
	D’Agostini fails to disclose the burner tip body further comprising an outer wall and a crown connecting the inner and outer walls, the outer wall connected to an end of a second external conduit, the outer conduit and the second external conduit defining a fluid-cooled chamber, and a third external conduit supporting an insert inside a volume defined by the burner tip body, wherein the crown comprises at least one physical convolution sufficient to increase surface area and fatigue resistance of the crown compared to a smooth, half-toroid crown of the same composition and the burner is for a submerged burner. 
	Feng teaches a glass melting burner similar to D’Agostini including a burner tip body (3) further comprising an outer wall (1) and a crown (31) connecting the inner (2) and outer walls, the outer wall connected to an end of a second external conduit, the outer conduit and the second external conduit defining a fluid-cooled chamber (24 and 25), and a third external conduit (23) supporting an insert (tip of 23 inside burner tip) inside a volume defined by the burner tip body, wherein the crown comprises at least one physical convolution sufficient (see figure 1, where half the tip 31 is “half toroid” and half is a “convolution” from a half toroid shape) to increase surface area and fatigue resistance of the crown compared to a smooth, half-toroid crown of the same composition and the burner is used for a submerged combustion melter. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D’Agostini with the 
	
Regarding claim 68:
	D’Agostini modified above teaches feeding glass-forming materials to the submerged combustion melter of claim 65 (inherent), feeding an oxidant and a fuel to the burner (through 20 and 30), combusting the fuel and oxidant, and melting the glass-forming materials to produce molten glass (see paragraph 1).

Claims 1-2, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostini in view of Cole et al (US PG Pub. No. 2013/0071796).
Regarding claim 1:
	D’Agostini teaches a combustion burner (10) comprising: an inner conduit (20) having inlet and exit ends; and an outer conduit (30) having inlet and outlet ends substantially juxtaposed to the inlet and exit ends of the inner conduit (see figure 1), with the proviso that the outer conduit exit end extends beyond the exit end of the inner conduit by a length sufficient to create a fuel and oxidant mixing region downstream of the inner conduit exit (see figure 1) end, the outer conduit substantially concentric with the inner conduit (see figure 1); wherein the inner conduit exit end comprises a non-circular circumferential shape (see paragraph 69) and the outer conduit exit end comprises a non-circular circumferential shape (see figure 3 and paragraph 69) sufficient to increase the interfacial surface area 
	D’Agostini fails to disclose the outer circumferential shape is circular.
	Cole teaches a burner similar to D’Agostini including an inner conduit (108) having an exit end with a non-circular circumferential shape (see figure 7) and an outer conduit (109) having a circular circumferential shape (see figure 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D’Agostini with the teachings of Cole to include the outer conduit having a circular circumferential shape since the dissimilar geometries enhances entrainment of the second gas (see Cole paragraphs 15-17).

Regarding claim 2:
	D’Agostini modified above teaches the inner conduit exit end cross-sectional shape is selected from the group consisting of oval (see paragraph 69), elliptical, polygonal (regular, irregular, convex, concave, and complex), curvilinear polygonal, quatrefoil, parallelogram, trapezoidal, curvilinear trapezoidal, trapezium, helical, star, and explosion. 

Regarding claim 7:
	D’Agostini modified above teaches at least one surface selected from the group consisting of an inner surface of the inner conduit, an external surface of 

Regarding claim 8
	D’Agostini teaches all of the above except the eddy generators are randomly positioned on one or more of said surfaces.  However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the eddy generators be randomly positioned since this is mere a design choice well known to one having ordinary skill in the art.

Regarding claim 9:
	D’Agostini modified above teaches the eddy generators are non-randomly positioned on one or more of said surfaces (there are spaced equally 90 degrees apart). 

Regarding claim 12:
	D’Agostini further teaches an insulating amount of refractory (150) positioned external and adjacent to the outer conduit. 

Claims 10, 11, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostini in view of Cole as applied to claim 1 above, and further in view of Feng (US Patent No. 3,738,792).
Regarding claims 10, 11 and 33:
	D’Agositni modified above teaches a burner tip body (end of 30) connected to the exit end of the outer conduit, the burner tip body comprising a generally central flow passage configured to pass a combustible mixture therethrough, the generally central flow passage defined by an inner wall of the burner tip body (see figure 1) and the burner is for a combustion melter.
	D’Agostini fails to disclose the burner tip body further comprising an outer wall and a crown connecting the inner and outer walls, the outer wall connected to an end of a second external conduit, the outer conduit and the second external conduit defining a fluid-cooled chamber, and a third external conduit supporting an insert inside a volume defined by the burner tip body, wherein the crown comprises at least one physical convolution sufficient to increase surface area and fatigue resistance of the crown compared to a smooth, half-toroid crown of the same composition and the burner is for a submerged burner. 
	Feng teaches a glass melting burner similar to D’Agostini including a burner tip body (3) further comprising an outer wall (1) and a crown (31) connecting the inner (2) and outer walls, the outer wall connected to an end of a second external conduit, the outer conduit and the second external conduit defining a fluid-cooled chamber (24 and 25), and a third external conduit (23) supporting an insert (tip of 23 inside burner tip) inside a volume defined by the burner tip body, wherein the crown comprises at least one physical convolution sufficient (see figure 1, where half the tip 31 is “half toroid” and half is a “convolution” from a half toroid shape) to increase surface area and fatigue resistance of the crown compared to a smooth, half-toroid crown of the same composition and the burner is used for a submerged combustion melter. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D’Agostini with the teachings of Feng to include the fluid cooled burner tip nozzle in order to protect the burner tip from excessive heat especially important in a submerged combustion melter.
	
Regarding claim 37:
	D’Agostini modified above teaches feeding glass-forming materials to the submerged combustion melter of claim 65 (inherent), feeding an oxidant and a fuel to the burner (through 20 and 30), combusting the fuel and oxidant, and melting the glass-forming materials to produce molten glass (see paragraph 1).



Allowable Subject Matter
Claims 41-54, 63-64 and 66-67 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762